Citation Nr: 0720564	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  01-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1944 to 
November 1948, from December 1950 to November 1953, and from 
December 1953 until retiring        in August 1974.  He died 
in November 1999.  The appellant is his widow.                  

This case originally came before the Board of Veterans' 
Appeals (Board) from          an October 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In October 2001, the Board remanded the appellant's claim to 
the RO for further development -- to include attempting to 
obtain additional service medical records (SMRs), and 
requesting a VA medical opinion as to whether the veteran's 
coronary artery disease (CAD), which caused his death, had 
its onset during service or  within one-year of service 
discharge.  In February 2003, following this development, the 
RO issued a supplemental statement of the case (SSOC) 
continuing its denial of the claim, and forwarded it to the 
Board for further  appellate review.  

In May 2003, the Board issued a decision denying the 
appellant's claim, and she appealed to the United States 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal, her attorney and VA's Office of 
General Counsel filed a July 2004 joint motion requesting 
that the Court vacate the Board's decision and remand the 
case for further development and readjudication.               
The Court granted the joint motion later that month, and 
returned the case to         the Board for compliance with 
the directives specified.

Then in January 2005, the Board again remanded the case to 
the RO -- this time  via the Appeals Management Center (AMC) 
in Washington, D.C., primarily to obtain any other sources of 
evidence to consider in lieu of missing SMRs.              In 
February 2007, upon completing these actions, the RO issued a 
SSOC continuing its denial of the claim, and returned the 
case to the Board.  


FINDINGS OF FACT

1.	The appellant has been provided with comprehensive notice 
as to the evidence required to substantiate the claim on 
appeal, including an explanation of the mutual responsibility 
between herself and VA to obtain that evidence and 
information. Moreover, all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.	The veteran's death certificate shows he died in November 
1999, and that          the immediate cause of his death was 
a myocardial infarction (i.e., heart attack) due to coronary 
artery disease.  

3.	At the time of the veteran's death, service connection was 
not in effect for         any condition.

4.	There is no competent medical evidence indicating the 
conditions that caused the veteran's death were initially 
manifested during service, or within one year after his 
discharge from service, or that they are otherwise 
attributable to his military service.


CONCLUSION OF LAW

A disability incurred or aggravated during service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.    As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for service connection for the 
cause of the veteran's death), therefore, VA is required to 
review  the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. 

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In applying the above criteria for comprehensive notification 
of the VCAA's duty to notify and assist in the present case, 
it may reasonably be determined that the appellant has been 
sufficiently apprised of the procedures in effect for the 
continuing development of her claim.  Through the issuance of 
several VCAA notice letters, as well as the July 2001 
statement of the case (SOC) and subsequent SSOCs, each of the 
elements of content-specific notice set forth in the 
Pelegrini II decision have effectively been met.   

Preliminarily, notice letters forwarded to the appellant by 
the RO in January and March 2001 apprised her of the general 
type of evidence that would be most helpful to substantiate 
her claim.  The July 2001 SOC and later SSOCs identified in 
more detail the medical evidence required to establish the 
claim, as well as provided citation to and explanation of the 
applicable VA regulations.  And as part of the continuing 
adjudication of the claim, a March 2005 letter sent from the 
AMC informed the appellant as to whose responsibility, VA's 
or herself, it was to obtain further relevant evidence -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Enclosed was a 
copy of VA Form 21-4142 (Authorization and Consent to Release 
of Information) upon which she could identify further sources 
of evidence from private treatment sources.  Also, this 
letter and the AMC's subsequent correspondence in April 2006 
included a detailed request for additional information 
concerning the veteran's medical history during service, as a 
result of the absence of his complete SMRs from the record.  
This was consistent with the provisions of the July 2004 
joint motion for remand that another opportunity to submit 
such medical evidence be made available.  Hence, the first 
three elements specified under the Pelegrini II decision for 
comprehensive notice were met.

Additionally, the March 2005 correspondence included 
language requesting that    if the appellant had any further 
evidence in her possession that pertained to her appeal, to 
please send it to the AMC; she was further notified that if 
she had any other evidence or information which she believed 
would support her claim,              to notify that agency.  
So the fourth and final element of VCAA notice was likewise 
met.   

The appellant has also received notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed benefit under consideration, 
through an addendum to the February 2007 SSOC informing her 
of the recent holding in the Dingess/Hartman decision.  She 
has therefore received detailed notice concerning both the 
disability rating and effective date elements of her claim.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court            in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, the relevant VCAA notice letters were each 
issued to the appellant subsequent to the October 2000 RO 
rating action that is presently on appeal.  Keep in mind, 
though, that the VCAA had not yet been enacted at the time of 
that decision --             and did not actually take effect 
until the following month.  So the RO could not have possibly 
complied with the requirement that VCAA notice precede the           
initial adjudication of the claim, because the VCAA did not 
yet even exist. Moreover, in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notices were 
not issued until after the initial adjudication in question,           
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the claimant receives or since has received content-
complying VCAA notice such that he is not prejudiced.                
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in  an SOC or SSOC, is 
sufficient to cure a timing defect).
  
The record reflects that the RO has taken sufficient measures 
to provide the appellant with detailed VCAA notice, 
notwithstanding the timing of this notice.     In particular, 
following the most recently issued correspondence in April 
2006,    the appellant has had an ample opportunity to 
respond in advance of the          February 2007 SSOC 
continuing the denial of her claim.  There is no indication        
of any additional relevant evidence that has not yet been 
obtained.  Also, in           March 2007 the appellant 
returned an SSOC notice response form indicating that she had 
no other information of evidence to submit.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letters,                 the 
appellant has been afforded "a meaningful opportunity to 
participate effectively in  the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).  Cf. Medrano v. Nicholson, No. 04-1009 (U.S. 
Vet. App. Apr. 23, 2007) (where after VA provides a content-
compliant VCAA notice (on all requisite notice elements) -
albeit in an untimely manner-and a claimant subsequently 
informs VA that there  is no further evidence to submit, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication         
would be no different than the previous adjudication).  

Moreover, in considering and adjudicating the appellant's 
claim, VA has undertaken appropriate action to comply with 
the duty to assist her.  This has included obtaining the 
veteran's service medical records (SMRs), and on finding that 
some of these records were absent (notwithstanding additional 
records requests to the National Personnel Records Center 
(NPRC), providing notification of the alternative sources of 
evidence available to document service medical history.  
Also of record is a November 2000 medical opinion from a VA 
physician relevant to the issue under consideration.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In support of her claim, the appellant has provided extensive 
copies of private hospitalization and other medical records 
from during the veteran's lifetime, and several personal 
statements on her behalf.  She also previously requested a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board, but later withdrew           this request in advance 
of her scheduled hearing date.  38 C.F.R. § 20.704(e). 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).  
This determination will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis of 
all the facts and circumstances surrounding the death, 
including, particularly, autopsy reports.  Id.

A service-connected disability will be considered the 
principal (primary) cause of death when the disability singly 
or jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown there was a causal connection.  See e.g., 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) 
(addressing requirements for consideration of disabilities 
attributable to service as contributory, as well as direct 
cause of death in dependency and indemnity compensation (DIC) 
claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

As a general matter, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a cardiovascular 
disorder, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Upon review of the competent and probative evidence 
concerning the veteran's medical background, there is no 
established basis to find that the cause of his death is 
etiologically linked to an incident of his active military 
service.  The Board has afforded direct consideration to the 
available treatment history both during and since service, 
nonetheless, the most persuasive findings do not show that a 
claimed cardiovascular condition had its origin in service, 
or first manifested within        one-year of military 
separation so as to warrant a presumption of service 
incurrence.

According to his certificate of death, the veteran died on 
November [redacted], 1999.       The immediate cause of his death was 
a myocardial infarction.  Also listed as an underlying 
condition contributing to death was coronary artery disease, 
with the approximate interval between onset and the date of 
death of several years.           
The reports of the veteran's private hospitalization also 
demonstrate an initial diagnosis of and subsequent treatment 
for coronary artery disease in the             early 1990s.

At the time of the veteran's death, service connection was 
not then in effect for   any medical condition.  There 
remains for consideration however as to whether the 
cardiovascular condition diagnosed during his lifetime can be 
determined to have had an identifiable origin in service.  
See 38 C.F.R. § 3.312(a).  

In evaluating the relevant evidence to reaching this 
determination, as indicated,    the veteran's complete SMRs 
do not appear to be available for review --      
specifically, those pertaining to his active service prior to 
1945, and also from   1972 to 1974 (to include, notably, his 
separation examination).  The Board is mindful that is these 
situations, where the SMRs are incomplete, lost or presumed 
destroyed through no fault of the veteran, VA has a 
heightened duty to assist             the claimant in the 
development of his or her claim.  See Marciniak v. Brown,                  
10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 
Vet. App. 365,         367 (1991).  To this effect, the 
appellant has been sent further development letters 
requesting that she identify alternative sources of service 
medical history                   (in accordance with the 
Board's January 2005 remand directive), to which she     did 
not have additional evidence or information to provide in 
response.  So this claim may be adjudicated based entirely on 
the current evidence of record, which does include a 
substantial portion of SMRs, and records following service.     

The evidence on file that pertains to the period in which the 
veteran served on active duty, in this regard, is generally 
absent for any findings or complaints related to 
cardiovascular disease.  This is based upon review of those 
SMRs which have been obtained.  These records similarly do 
not show the presence of blood pressure readings that would 
otherwise indicate hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, Note 1 (providing objective 
criteria as to when a medical diagnosis of hypertension is 
warranted for VA purposes).

Following the most recent SMRs on file dated from 1972, the 
first indication of relevant post-service treatment is in 
August 1994 at the Womack Army Medical Center (WAMC), when 
the veteran was evaluated and treated for hypertension, 
elevated cholesterol and possible glucose intolerance.  He 
continued to undergo treatment for hypertension and renal 
insufficiency at that location.  A WAMC medical note, dated 
in November 1995, included an admission diagnosis of           
new onset left heart failure with atrial fibrillation versus 
silent ischemia.                    In December 1995, a chest 
x-ray indicated atherosclerotic cardiovascular disease with 
cardiomegaly and suggestion of mild to moderate congestion.  

Additional records of post-service medical treatment of the 
veteran include a Duke University Medical Center hospital 
discharge summary, dated in November 1995.  The summary 
indicated that the veteran had known coronary artery disease, 
and it further indicated that he underwent cardiac 
catheterization at WAMC in    November 1995, just prior to 
his transfer to Duke Medical Center for additional treatment.  
In a medical clinic note, dated in January 1999, Dr. C.G. of 
Duke Medical Center, stated that, after the veteran's cardiac 
catheterization, he developed end-stage renal disease, and he 
was placed on dialysis, remaining on dialysis until September 
1998.  He had also undergone continuing monitoring for left 
ventricular dysfunction.  A September 1999 treatment summary 
from Dr. J.C. at this facility indicated a recent admission 
for bilateral renal artery stenosis stenting, related to a 
past history of coronary disease that was identified in 1995.

Further treatment was obtained at the Cumberland County 
Hospital as of     February 1996, with ongoing medical 
evaluation of the veteran's condition.                   In 
an August 1998 cardiac consultation report, a diagnosis is 
stated in part of hypertension, anemia related to renal 
failure, and hypertension.  Records from     that same 
timeframe indicate hyperlipidemia and non-insulin-dependent 
diabetes mellitus.  Also noted was a history of a possible 
prior cardiac catheterization  having occurred at Fort Bragg 
during the 1990s.   

A final medical summary at the Cumberland County Hospital and 
dated in November 1999, indicated that the veteran was 
hospitalized for rehabilitation purposes related to 
exacerbation of end-stage renal disease and cardiac 
abnormalities.  In October 1999, and prior to his final 
hospitalization, the veteran underwent surgery for repair of 
a right femoral artery aneurysm, as well as a right carotid 
endarterectomy.  His physician had characterized his 
postoperative recovery as slow.  He continued to receive 
hemodialysis three times per week.  It was noted that, before 
his surgery in October 1999 to repair a common right femoral 
artery aneurysm, he had been independently mobile for short 
distances in his home environment.  The veteran was thought 
to be an appropriate candidate for rehabilitation to increase 
his mobility and to that end, he was admitted for 
hospitalization.  During his terminal hospitalization, in 
November 1999, the veteran complained of chest pain, then 
slumped over, and was unresponsive.  His nurse noted that he 
had no pulse or respirations.  Cardiopulmonary resuscitation 
was initiated but, the veteran expired.  The final diagnosis 
was death secondary to cardiac arrest.  

In a memorandum dated in November 2002, a VA physician stated 
that he had reviewed the claims file prior to providing his 
opinion.  The physician noted that  the SMRs contained in the 
claims file dated from the 1940s up until around 1970.   It 
was found that six of the veteran's early in-service 
physicals showed normal blood pressure readings, and that 
electrocardiograms (EKGs) in 1968 and 1970 were normal.  
Based on these service medical records and the statements of 
physicians in the 1990s that the veteran's cardiac problems 
were of recent onset,  the physician determined that it was 
not possible to assert that the veteran's coronary artery 
disease, the cause of his demise, had its onset during 
service or within one-year of his discharge in August 1974 
without resorting to unfounded speculations.

According to the above findings of record, it is of initial 
significance that there is  no objective indication of a 
cardiovascular disorder (including hypertension) having 
manifested within one-year of service discharge in August 
1974.  As mentioned,  the first actual record of a 
hypertensive or an atherosclerotic condition is that obtained 
in 1994.  Subsequent reports of hospitalization suggest a 
cardiac catheterization may also have been conducted during 
the early-1990s.  However, the evidence does not substantiate 
any relevant medical treatment having occurred prior to then.  
So there is no indication that the claimed condition ever 
existed to a compensable degree within one-year of service, 
such that it might otherwise be presumed to have been 
incurred therein.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Thus, it must be established by competent 
medical evidence that the essential element of an etiological 
relationship to military service has been satisfied.  See 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999) (medical 
nexus requirement for service connection consists of a link 
between current disability   and an identifiable in-service 
disease or injury).  See also Murphy v. Derwinski,             
1 Vet. App. 78, 82 (1990) (where reasonably raised according 
to the facts of record, consideration is necessary as to the 
likelihood of a medical relationship between  the cause of 
the veteran's death and service, including obtaining a 
sufficient "medical-scientific basis" on this question 
presented).

In this instance, there is no finding presented by a post-
service treatment provider indicating that the cardiovascular 
conditions which caused the veteran's death were initially 
manifested while in service, or readily apparent indication 
in the treatment history of the same.  Instead, the VA 
physician who rendered the November 2002 medical opinion 
determined that it was not possible to relate the veteran's 
cardiovascular disease and eventual demise to service, or 
within one-year of discharge.  Since based upon consideration 
of the pertinent medical evidence           on file, this 
opinion merits significant probative weight.  See e.g., 
Elkins v. Brown,  5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an 
opinion under the circumstances).  See also Madden v. Gober, 
125 F.3d 1477,    1481 (Fed. Cir. 1997).

And since the appellant-widow is a layperson, she does not 
have the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, are not 
sufficient to support her claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Maggitt v. West,    202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326   
(Fed. Cir. 2000).  Unfortunately then, as there is no medical 
evidence substantiating her allegation, her appeal must be 
denied because the preponderance of the evidence is 
unfavorable.  38 C.F.R. § 3.102; see also Alemany v. Brown,                     
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


